GRAVES, J.
I dissent from the opinion of my learned and esteemed brother in this matter. The question arose upon the business side of our duties. The particular occasion is immaterial. Whilst, as I have stated, and as stated by the principal opinion, the matter was one more particularly addressed to the business side of the court, and not especially to the judicial side, yet in determining our duties it became necessary to construe a statute of this State. Such construction bespeaks judicial action, and but for this my dissent to the order made would be a silent rather than a written dissent. By our order we have said that under section 2079, Revised Statutes 1909, the clerk has no. right to have our docket published in a Cole County paper, or any other paper. The majority opinion of Judge Fabis so holds. To this order and this opinion I dissent.
I do not place this dissent upon the absolute necessity of such a publication, nor specially upon the advisability of the same, but I do place it upon what I deem a plain statutory duty. If the statute, set out in my brother’s opinion, means that our clerk should publish our docket in a paper in the county where the court is held, then it should be done, because it is *54mandatory in terms. And it should be done notwithstanding our view of the necessity of publication. That question was one for the Legislature and not for this court, and much might be said upon both sides of the question. With this view of our duties and the Legislature’s duties, we shall not discuss the question of necessity.
As indicated by the principal opinion, for years we have had upon our books a statute somewhat similar in import. It is true that in the revision of 1889 the verbiage was changed and the meaning was clouded to a certain extent, and this cloud is the thing which now gives rise to the difference of opinion among the members of this court. To start with, we can safely agree that from 1889 to this date the statute has remained the same — a period of twenty-three years. During this period it has been construed by the officers upon whom the duty devolved to construe it. It has been construed (1) by the clerk of this court, (2) by this court as the auditor of its own bills, and (3) by the disbursing officers of the State. All have said the statute means the publication of the docket in some newspaper in Cole County, such as the clerk of the court may direct. The clerk has so construed it by making such publication. The court has at least tacitly construed it by auditing such bills, and the disbursing officers of the State have so construed it by auditing and paying such bills — and this for twenty-three years. Not only so, but once since I have had the honor of a presence upon this bench the matter was raised in the Court in Banc, and it was then held to mean a publication of the docket in a Cole County paper. No opinion was written, and this is a further reason for me now to speak. I am unwilling to now sit in silence, and in that way say that for twenty-three years we, as a court, have been paying bills without authority of law. Nor am I willing to say that the construction of the statute in question by the other officers of the State for these *55years has been wrong. I concede that the interpretation of statutes given by officers who are called upon to interpret them does not bind the courts, but it is at least persuasive. Such officers are not always mistaken in their reading and understanding of the law.
But going to this act itself and giving to it our own construction, I cannot concur in the majority opinion. It is true that in revisions changes were made, but these must be considered in the light of the circumstances surrounding. This is a cardinal principle of statutory construction. That at. one time the statute clearly provided for publication, but in a revision thereof used clouded language, does not of necessity indicate a purpose of changing the effect of the statute. Because the Legislature used the more explicit word of “publication” in the previous act, and the less explicit word of “printed” in the ofttimes hurriedly drawn revision bill, does not, of itself, necessarily bespeak a change of legislative intent. Before the revision of 1889 the legislative intent was expressed .in plain terms. That revision is not so definite and plain, but to my mind there is no such radical change in language as to indicate a change of legislative intent. So after all it strikes me that we are forced to consider the effect of the language used in section 2079, supra, with the usual lights, furnished by the law, for statutory construction. The language of the statute now in dispute, is ‘ ‘ and a copy of the docket shall be printed in the county wherein such Supreme Court . . . shall be held.” As has been said, this clause for twenty-three years has been construed to mean the publication of our docket in some newspaper in Cole County, because during that time the court has had a permanent abode here. I think the whole trouble arose by the unfortunate use of the word “printed” in the revision of 1889, instead of the word “published.” Had the statute used the word “published” the term “in a newspaper,” would necessarily follow, because in this *56usage of the word such would be the natural meaning of the word. The word “printed” has a varied meaning according to the connection in which it is used. If we are referring to an imprint upon calico rags it has a fixed meaning. If we refer to an imprint upon a stone it has a fixed meaning. So I might go through a long list — vide Century Dictionary, Yol. 4, pp. 4731-2, under the verb “Print.” But if we go to the word “print” used as a noun on the latter page of the citation we find this:
“4. A printed publication, more especially a newspaper or other periodical.
“What I have known
Shall be as public as a print. — Beau, anf PL, Philaster, ii. 4.
“Theprints,aboutthreedaysafter, were filled with the same terms. — Addison.” There is at least some relation between the verb and the noun, and the definition of the.one sheds some light upon the definition of the other. But after all we know that the word “print” has a varied meaning, and its meaning in a particular law must of necessity depend upon the context of the whole act. So after all the real question is, what is the meaning of the word “printed” in this law. Prom time almost out of memory this court has had .three “printed” forms of the docket, i. e. (1) a large size substantially-bound book for the use of the judges of the court; (2) a pamphlet or paper covering (in a more diminutive form) which the clerk mails to counsel upon both sides of the cases printed in the particular docket; and (3) a publication of the same docket form in a newspaper where the court was held. These were existing conditions when the present law was passed. Now it can hardly be said that the» law refers to the printed docket prepared for the use of the individual members of the court, because there would be no sense in compelling that to be printed for forty days prior to the beginning of the term. The judges only need *57this form of the printed docket when the conrt begins, and not sooner. Nor can it he reasonably said that it refers to the little pamphlet form of the docket mailed by the clerk to the lawyers. If the Legislature had in mind that kind of a “printing” it would not only' have directed the printing, but likewise directed the publication, by saying that the docket when thus “printed” should be mailed to the parties to the suit. The fact that the law makes no provisions or requirement for the mailing out of these pamphlet dockets is conclusive that this kind of printing was not in the legislative mind. We have never had but the three forms as indicated above. If the law does not refer to our private docket, or to those pamphlet dockets, what form of printing could it refer to other than a publication in a newspaper. We repeat that it is unreasonable to say that the Legislature had reference to the pamphlet docket, because if so they would not only have directed the printing, hut likewise the distribution by mail. Think for a moment of a legislative body directing the printing of a lot of dockets without any direction for their distribution. The only reasonable conclusion is that in the revision of 1889 they unfortunately used the word “printed” instead of the word “published,” but meaning all the time a publication of our docket in a local newspaper.
Section 10340, Revised Statutes 1909, is one of the sources of our power to audit and pay each and all of the three classes of bills which we have heretofore audited and paid. If additional authority is sought it can he found in chapter 23, pertaining to “Clerks of' Courts of Record.” In the circuits of this State we find the clerks of the court furnishing the court with a docket such as we have here. We also find him furnishing the bar with pamphlet form of the same just as we have here. His authority so to do is under this chapter pertaining to “Clerks of Courts of Records.” This court happens to fall within the class and there*58fore our clerk falls within the class. What is there paid for by the county is here paid for by the State as provided for by section 10340, supra. This disposes of two printed forms of our docket, and leaves only the publication of the docket as the only reasonable intent of the Legislature in formulating section 2079, supra. The act may be improvident. The necessity for the publication may not exist, but these matters should be addressed to the Legislature and not the court. My conviction is that the word “printed” as used in section 2079, supra, was intended by the Legislature to mean a publication in a newspaper in Cole County, the place where the court is held. There could be no reason for requiring the other class of printing to be done here. Our individual dockets, as well as the pamphlet form thereof, have to be printed, under the law, by the public printer and he may or may not have that part of his business domiciled here.
To conclude I am unwilling to say that this court and the other public officials who were called upon to construe this act for the past twenty-three years have been in error, and have for this length of time audited and paid out $800 per annum without authority of law. The amount above paid is from my brother’s investigations, rather than my own. I think the reasonable construction of this section 2079 justifies the construction heretofore given, and I therefore dissent to the able and exhaustive opinion of my brother. Legislative intent is the overshadowing question in the construction of statutes,' and I can’t conceive why a Legislature would direct the printing of our docket, except on the ground that by such printing it was to be made public. If it was the legislative intent to make it public in anyway, then if they had ordered a printing they would have suggested some means of making that printing public. I therefore desire to be recorded as dissenting from the majority opinion, as well as the unauthorized order which we have made. The author*59ity of the order could well be questioned upon grounds other than the opinion or the dissenting opinion, but these should be held subservient to the more vital question of the meaning of the statute.
Bond, J., concurs; Woodson, J., concurs in separate opinion.
WOODSON, J. — While I have not had the time or opportunity to investigate the statutes governing this question and reviewed by my learned associate Judge Faris, nevertheless, almost as far back as I can 'remember, the docket of this court, under the supervision and control of this court, has been published in a newspaper printed in Cole County; and when I stop to consider the score or more of able jurists who have occupied this bench during that time, it causes me to hesitate, and ask the question, are we right, and were they wrong, or were they right and we wrong?
For myself, I am going to follow the footprints of the fathers, and, therefore, concur with all that has been said upon this subject by my associate Judge Graves, in his dissenting opinion.
PER CURIAM. — The court is of opinion that the publication of the docket in a local newspaper or any newspaper at public expense is not required by statute ; that the amendment to the statutes, pointed out in the opinion of Faris, J., herewith filed, have, when properly construed, taken away the necessity for such publication. It is therefore ordered that hereafter the clerk shall not cause to be published in a newspaper at public expense the docket of this court, to-wit, the list of cases set down for hearing in Banc or in Division at any term or call of this court.
Graves, J., dissents in an opinion filed, in which Bond, J., concurs, and in which Woodson, J., concurs in a separate opinion.